Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 1 of 19 Page ID #:3444



      1    Joel A. Kauth, CA Bar No. 186544
           E-mail: joel.kauth@kppb.com
      2    Mark Yeh, CA Bar No. 307181
           E-mail: mark.yeh@kppb.com
      3    KPPB LLP
      4    2190 S. Towne Centre Place, Suite 300
           Anaheim, CA 92806
      5    PH: (949) 852-0000
           Fax: (949) 852-0004
      6
      7    Attorneys for Plaintiffs Steve Neville,
           Substructure Support, Inc., and
      8    TDP Support, Inc.
      9                          UNITED STATES DISTRICT COURT
     10                        CENTRAL DISTRICT OF CALIFORNIA
     11                                 SOUTHERN DIVISION
     12
     13    STEVE NEVILLE, SUBSTRUCTURE               Case No. 5:17-cv-02507-AG (AGRx)
     14    SUPPORT, INC., and TDP SUPPORT,           NOTICE OF MOTION AND
                                                     MOTION TO COMPEL
     15    INC.,                                     DEFENDANTS’ DOCUMENT
     16                 Plaintiffs,                  PRODUCTION

     17            v.                                Hon. Alicia G. Rosenberg
     18    FOUNDATION CONSTRUCTORS,                  RONALD REAGAN FEDERAL BUILDING
                                                     AND UNITED STATES COURTHOUSE
     19    INC. and FOUNDATION PILE, INC.            411 WEST 4TH STREET
     20                 Defendants.                  SANTA ANA, CA 92701-4516

     21                                              Date: August 26, 2019
                                                     Time: 10:00 AM
     22                                              Place: Telephonic Hearing
     23
     24
     25
     26
     27
     28

KPPB LLP
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 2 of 19 Page ID #:3445



      1    NOTICE OF MOTION
      2          PLEASE TAKE NOTICE that on August 26, 2019 at 10:00 AM, before the
      3    Honorable Alicia G. Rosenberg, United States Magistrate Judge, in the above-
      4    entitled Court, plaintiffs STEVE NEVILLE (“Neville”), SUBSTRUCTURE
      5    SUPPORT, INC. (“Substructure”), and TDP SUPPORT, INC. (“TDP”)
      6    (collectively, “Plaintiffs”) will move and hereby do move this Court to compel
      7    production of certain requested documents from defendants FOUNDATION
      8    CONSTRUCTORS, INC. (“FCI”) and FOUNDATION PILE, INC. (“FPI”)
      9    (collectively, “Foundation” or “Defendants”).
     10          On July 16, 2019, Plaintiffs requested a discovery conference with the Court
     11    per Judge Rosenberg’s procedures on discovery motions. On July 18, 2019, the
     12    parties submitted a Joint Report re: Discovery Conference. Dkt. No. 49. The
     13    parties attended a telephonic discovery conference before the Court on July 19,
     14    2019. Id. After the conference, the Court requested the parties provide additional
     15    briefing, resulting in this instant motion. Dkt. No. 50.
     16          Plaintiffs have requested Defendants’ production of documents showing job
     17    costs reports (e.g., those documents reconciling the estimated or projected costs of
     18    a construction project with the actual costs incurred once the job is completed) and
     19    profits of construction projects where the EDTTEX piles were used. Specifically,
     20    Plaintiffs request that the Court grant Plaintiffs’ request to compel Defendant’s
     21    production as to the above types of documents for the following construction

     22    projects:

     23                1. Lake Merritt/12th Street project (Job #110-005)

     24                2. San Mateo Substation project (Job #114-025)

     25                3. Pittsburg Substation project (Job #117-017)

     26                4. MV22 project (Job #214-007)

     27                5. Lake Merritt/10th Street project (Job #113-006)

     28                6. SFO ATCT project (Job #113-012)

KPPB LLP    PLAINTIFFS’ NOTICE OF MOTION          2
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 3 of 19 Page ID #:3446



      1             7. SFO Terminal 1 (Job #116-024)
      2             8. SFO Terminal 2 (Boarding Area D Renovation) (Job #116-027)
      3             9. St. Bernardine project (Test Program) (Job #215-002)
      4             10.St. Bernardine project (Production Program) (Job #216-017)
      5             11.2060 Folsom project (Job #118-040)
      6             12.Family Justice Center project (Job #113-031)
      7             13.PG&E Eastshore (Job #111-006)
      8          This Motion is made following the conference of counsel pursuant to L.R.
      9    7-3 which took place on June 5, 2019, and is based upon the attached Motion to
     10    Compel, the Declaration of Mark Yeh, and the evidence and arguments of counsel
     11    as may be presented at the hearing on, or in connection with, the Court’s
     12    determination of this Motion.
     13
     14    Dated: July 29, 2019                 Respectfully submitted,
     15                                         KPPB LLP
     16                                         By: /s/ Mark Yeh
     17                                             Joel A. Kauth
                                                    Mark Yeh
     18                                         Attorneys for Plaintiffs Steve Neville,
     19                                         Substructure Support, Inc., and TDP
                                                Support, Inc.
     20
     21
     22
     23
     24
     25
     26
     27
     28

KPPB LLP   PLAINTIFFS’ NOTICE OF MOTION        3
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 4 of 19 Page ID #:3447



      1     I.   INTRODUCTION
      2          Plaintiffs served their Requests for Production Set One on March 16, 2018.
      3    See Declaration of Mark Yeh in Support of Plaintiffs’ Motion to Compel (“Yeh
      4    Decl.”), ¶ 36, Exh. AH. On June 5, 2019, by email, Plaintiffs requested documents
      5    showing job costs reports and profit margins of construction projects where
      6    Defendants’ EDTTEX piles were used. See Yeh Decl. ¶ 3, Exh. A. In that email,
      7    plaintiffs stated that this request fell under at least Plaintiffs’ RFP Nos. 17, 19, and
      8    21. Id. Following that email, the parties conferred via phone conference on June
      9    7, where Defendants asked for case law support for plaintiffs’ position. Yeh Decl.,
     10    ¶ 4. After the meet and confer, Plaintiffs provided several Federal Circuit case law
     11    citations to Defendants on June 19, showing profitability was relevant in a Georgia-
     12    Pacific factor analysis for a reasonable royalty theory, as well as under a Panduit
     13    factor analysis for lost profits. Yeh Decl., ¶ 5, Exh. B.
     14          Plaintiffs sent Defendants another email on this issue on June 27. Yeh Decl.,
     15    ¶ 6, Exh. C. Defendants requested to discuss the issue at a later time, and Plaintiffs
     16    requested further follow-up after Defendants’ lack of a substantive response and in
     17    light of the upcoming discovery cut-off deadline. See Yeh Decl., ¶ 7, Exh. D; ¶ 8,
     18    Exh. E. Defendants finally provided a substantive response on July 3. See Yeh
     19    Decl., ¶ 9, Exh. F. Defendants appeared to generally argue that the requested
     20    information was not relevant. See id. Thus, just prior to the July 19 telephonic
     21    discovery conference, the issue before the parties was the relevancy of the
     22    information requested.     However, at the telephonic hearing with the Court,
     23    Defendants appeared to dispute—in addition to the relevancy of the information
     24    requested by Plaintiffs—that Plaintiffs alleged infringement against more than the
     25    EDTTEX pile tips, and that such an argument was new to them. For the following
     26    reasons, Defendants’ arguments as to both scope of infringement and relevancy are
     27    contradicted by the documents on record and by Federal Circuit case law.
     28

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL           1
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 5 of 19 Page ID #:3448



      1     II.   BACKGROUND ON TECHNOLOGY AT ISSUE
      2           This case revolves around foundation piling systems. Piles can generally be
      3    described as long columns that provide support as part of a foundation. See Dkt.
      4    No. 43 at 19 (the Court’s claim construction of “pile”). Traditional piling systems
      5    are “driven” into the ground, similar to the action of a hammer and nail. Alternative
      6    piling systems utilize other methods, and here, the alternative technology at issue
      7    “screws” piles into the ground, similar to the action of a screwdriver and screw.
      8           The technology at issue in this case is a particular type of pile which includes
      9    a pile tip attached at the “screwing” end. This screw pile is attached to a drilling
     10    rig, and then rotated or turned to penetrate into the ground.
     11
     12    III.   ARGUMENTS
     13           A. Case Documents Contradict Defendants’ Current Attempt to Limit
     14              the Scope of Infringement
     15           The Complaint alleges that “Defendants have in the past and continue to
     16    make, use, offer for sale, and sell products that infringe…one or more claims of
     17    each of the ‘236 and ‘708 patents. Such infringing products include, without
     18    limitation, the EDTTEX (“Equal Diameter Tube Tip-EX”) Tips.” Dkt. No. 1, ¶
     19    23 (emphasis added). The Complaint further alleges that “Defendants have in the
     20    past and continue to directly infringe by practicing the methods claimed in each
     21    of the ‘236, ‘708, and ‘362 patents….” Id. at ¶ 24 (emphasis added).
     22           The Complaint further alleges direct infringement of claims 1, 2, 4, 6-9, 14-
     23    20, 22-24, 27-30, 32, and 33 of the ‘236 patent, claims 1-6, 9-23, 25, 26, 29, 31,
     24    32, 34-37, and 39 of the ‘708 patent, and claims 1, 3-5, 7-9, 11-15, 17, and 18 of
     25    the ‘362 patent. Id. at ¶¶ 53-55. For reference, asserted claim 33 of the ‘236 patent
     26    is a method claim (“A method for installing a screw pile substructure support
     27    system…”), requiring the method steps of “attaching a shaped pile tip to at least
     28    one cylindrical pile section to form a first pile unit…,” “positioning the first pile

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL           2
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 6 of 19 Page ID #:3449



      1    unit above a preselected location of ground,” “attaching a drilling rig to the first
      2    pile unit,” and “turning the first pile unit to facilitate penetration of the ground.”
      3    Dkt. No. 1-1, 12:4-29. Asserted claims 31, 32 and 34-37 of the ‘708 patent are also
      4    method claims, and the ‘362 patent is comprised entirely of method claims. See
      5    Dkt. No. 1-2, 1-3. These method claims also claim more than just the pile tip. See,
      6    e.g., Dkt. No. 1-3, asserted claim 32 (claiming “a driver tool,” “an adapter
      7    assembly,” “an adapter,” “a drill rig head,” and “a drill rig”).
      8          Even the asserted system claims of the patents-in-suit include more than the
      9    pile tip. See, e.g., Dkt. No. 1-1, claim 1 of the ‘236 patent (claiming “a tubular
     10    pile” as part of the claimed screw pile substructure support system); Dkt. No. 1-2,
     11    claim 11 of the ‘708 patent (claiming “an adapter” and “a driver tool”).
     12          Although Plaintiffs have modified the number of asserted claims since the
     13    filing of the Complaint, the asserted claims still include both method claims and
     14    systems claims that claim more than a pile tip (and also include method steps). Yeh
     15    Decl., ¶ 12, Exh. I at 3. As demonstrated above, Plaintiffs have asserted from the
     16    beginning of this case that the accused products include more than just the pile tip,
     17    and include methods of installing the accused products as well. See Dkt. No. 1.
     18    Thus, a plain reading of the Complaint and the patents-in-suit indicates that the
     19    scope of infringement is not limited to only a pile tip. See generally, Dkt. Nos, 1,
     20    1-1, 1-2, and 1-3.
     21          Defendants’ Answer also acknowledges that the accused products at issue
     22    are not limited only to the pile tips. See Dkt. No. 1, ¶¶ 25-50; Dkt. No. 15, ¶¶ 25-
     23    50. For example, Defendants admitted that their EDTTEX piles include a tubular
     24    pile. Dkt. No. 1, ¶ 26; Dkt. No. 15, ¶ 26. Defendants admitted that EDTTEX piles
     25    are filled with concrete and attached to a pile cap. Dkt. No. 1, ¶ 35; Dkt. No. 15, ¶
     26    35. Defendants admitted EDTTEX piles are installed using a driver tool that works
     27    with a drill rig. Dkt. No. 1, ¶ 36; Dkt. No. 15, ¶ 36. Defendants admitted that the
     28    EDTTEX driver tool includes a bracket, a pivot, and a plate that connects to the

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL           3
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 7 of 19 Page ID #:3450



      1    drill rig. Dkt. No. 1, ¶ 37; Dkt. No. 15, ¶ 37. Defendants also admitted that their
      2    EDTTEX piles include attaching tubular piles to one another using welds. Dkt.
      3    No. 1, ¶ 27; Dkt. No. 15, ¶ 27.
      4           Defendants also disputed the validity of each asserted method claim in their
      5    initial invalidity contentions, thereby acknowledging that the patents included
      6    method claims. See, e.g., Dkt. No. 23 at 7 (“The Hooking or Lofting Connector or
      7    U Joint Swivel – Patent 362, Claim 14”). For example, in disputing the validity of
      8    claim 14, Defendants stated that “[t]he specific claim, #14, is for the method to
      9    place the pile vertical, connect to a U joint attached to the drill rig, then loft the
     10    pile by the rig diagonally until perpendicular….” Id (emphasis added).
     11           Defendants also addressed the validity of method steps of the asserted
     12    method claims in their final invalidity contentions, explicitly addressing the method
     13    steps. Yeh Decl., ¶ 10, Exh. G, e.g., at 38 (addressing claim 31 of the ‘708 patent,
     14    stating “…it would have been obvious to position a pile system as disclosed in Ref.
     15    R above a preselected location of ground, attach a drilling rig to the pile system and
     16    turn the pile to facilitate penetration of the ground in order to install a rotary pile in
     17    the ground.”). In attempting to deny the validity of the asserted method claims,
     18    Defendants themselves recognized that the scope of infringement of the then-
     19    asserted claims were not limited to the pile tip. Cf. W.L. Gore & Associates, Inc.
     20    v. Garlock, Inc., 842 F.2d 1275, 1279 (Fed. Cir. 1988) (“Having construed the
     21    claims one way for determining their validity, it is axiomatic that the claims must
     22    be construed in the same way for infringement.”). Thus, it is difficult to imagine
     23    how Defendants assert that the scope of infringement is limited only to the
     24    EDTTEX pile tips.
     25           B. The Scope of Infringement Has Remained Consistent
     26           Plaintiffs have been unambiguous in their initial and final infringement
     27    contentions that the scope of infringement was not limited to the EDTTEX pile tip
     28    itself. Yeh Decl., ¶ 11, Exh. H at 3 (“Defendants make, use, offer for sale, and sell

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL            4
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 8 of 19 Page ID #:3451



      1    the Equal Diameter Tubex Tip-EX product (‘EDTTEX System’) in violation of 35
      2    U.S.C. § 271(a). Defendants also practice the asserted claims to install the
      3    EDTTEX System in violation of 35 U.S.C. § 271(a).”); ¶ 12, Exh. I (asserting the
      4    same product and method causes of action, and adding that “the EDTTEX System
      5    includes at least the pile tip models known as the ‘ED1,’ ‘ED2M,’ and ‘ED3’ pile
      6    tips.”).
      7             It is (and has always been) Plaintiffs’ position that the “Accused Products”
      8    (insofar as physical things) are the EDTTEX piles (sometimes previously referred
      9    to as the “EDTTEX System”) which includes at least the pile and the pile tip, and
     10    the hardware to install the EDTTEX System. See, e.g,. Yeh Decl., Exh. H at 3-4
     11    (Plaintiffs’ Initial Infringement Contentions); Exh. I at 3-4 (Plaintiffs’ Final
     12    Infringement Contentions). Additionally, it is (and has always been) Plaintiffs’
     13    position that Foundation practices asserted method claims to install the EDTTEX
     14    piles.     See, e.g., Yeh Decl., Exh. H at 3 (Plaintiffs’ Initial Infringement
     15    Contentions); Exh. I at 3 (Plaintiffs’ Final Infringement Contentions). To the extent
     16    that Plaintiffs do not include methods under the terms “Accused Products” or
     17    “Accused Instrumentalities,” it is unclear whether methods would constitute
     18    “products” or “instrumentalities,” and instead plaintiffs elect to simply state
     19    infringement of the asserted method claims by Foundation’s EDTTEX piles under
     20    the relevant statute.     See, e.g,. Yeh Decl., Exh. H at 3 (Plaintiffs’ Initial
     21    Infringement Contentions); Exh. I at 3 (Plaintiffs’ Final Infringement Contentions).
     22             C. The Plain Language of the Asserted Claims Ties Directly to the
     23                Scope of Work of the Construction Projects Where the EDTTEX
     24                Piles are Installed
     25             To the extent that Defendants do not dispute that the scope of infringement
     26    is not limited to the EDTTEX pile tips, it is even more difficult to imagine why
     27    Defendants dispute the connection to the construction projects where the EDTTEX
     28    piles have been installed. Cf. Phillips v. AWH Corp., 415 F.3d 1303 1312 (Fed.

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL           5
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 9 of 19 Page ID #:3452



      1    Cir. 2005) (“It is a ‘bedrock principle’ of patent law that ‘the claims of a patent
      2    define the invention to which the patentee is entitled the right to exclude.’”)
      3    (citations omitted). Exemplary asserted method claim 31 of the ‘708 patent, for
      4    example, requires method steps of “attaching a pile tip to a tubular pile… to form
      5    a screw pile,” “positioning the screw pile above a preselected location of ground,”
      6    “attaching a drilling rig to the first pile unit,” and “turning the first pile unit to
      7    facilitate penetration of the ground.” Dkt. No. 1-2, claim 31.
      8          These method steps constitute the scope of work that is bid by subcontractors
      9    (e.g., Defendants) where the EDTTEX piles are installed, i.e., “a method of
     10    installing a screw pile substructure support system.” Dkt. No. 1-2, ‘708 patent,
     11    claim 31. In one exemplary job proposal that Foundation has produced, the work
     12    that Foundation bids is the installation of EDTTEX piles. See, e.g., Yeh Decl., ¶
     13    15, Exh. L, FCI-02780 through FCI-02782 (showing Foundation’s Piling Proposal
     14    to general contractor James E. Roberts-Obayashi Corp. for the 2060 Folsom project
     15    for “Installation of 339 each of 12.75” EDTTEX between 75’-100’ long totaling
     16    30,500 LF for the lump sum price of $3,470,000.00.”) (emphasis added). This
     17    exemplary proposal also implicitly acknowledges that performing these method
     18    steps necessarily includes things other than the EDTTEX piles, such that
     19    Foundation includes in its proposal “…to furnish all labor, materials, and
     20    equipment for the following.” Id. (emphasis in original). In fact, the scope of
     21    work for nearly all of the construction projects for which Plaintiffs have requested
     22    job costs reports and profit margin information is for the installation of EDTTEX
     23    piles. See Yeh Decl., ¶¶ 16-23, 26, Exh.’s M through T, and W (purportedly
     24    showing Foundation’s proposals for the installation of EDTTEX piles or contracts
     25    for installation of EDTTEX piles at the SFO Terminal 1 project, the SFO Terminal
     26    2 (Boarding Area D Renovation) project, the Lake Merritt 10th Street project, the
     27    SFO ATCT project, the St. Bernardine project, the Family Justice Center project,
     28    Lake Merritt 12th Street project, and MV22 project).

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL          6
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 10 of 19 Page ID #:3453



      1          Moreover, Plaintiffs are not aware of any arguments from Defendants that
      2    they do not perform these method steps at these construction projects to install the
      3    EDTTEX piles. Defendants have testified that they attach a drill rig to a screw pile
      4    (Yeh Decl., ¶ 13, Exh. J, Deposition of Byrl Williams (“Williams Depo”), 160:15-
      5    162:17 (and Exhibit 153); 191:17-194:17 (and Exhibit 165)), that Foundation
      6    rotates the screw pile to facilitate penetration into the ground (Id. at 161:23-162:17
      7    (and Exhibit 153)); and that Foundation attaches an EDTTEX pile tip to a tubular
      8    pile (Id. at 160:15-164:16 (and Exhibit 153)). See also, generally, Yeh Decl., ¶ 14,
      9    Exh. K (showing positioning of screw pile above a preselected location of ground).
     10    Thus, Plaintiffs cannot imagine a reason why Defendants assert that job costs
     11    reports and profitability information from such construction projects have no
     12    connection to the EDTTEX piles when the scope of Foundation’s work bid for the
     13    contract for that construction project is to install said EDTTEX piles.
     14          D. Profitability of Construction Jobs Where the EDTTEX Piles were
     15              Installed Are Relevant within the Scope of Discovery
     16          In refusing to produce the requested documents, Defendants asserted that
     17    Plaintiffs did not meet “several gatekeeper thresholds on lost profits,” appearing to
     18    reference Federal Circuit cases provided by Plaintiffs. Yeh Decl., ¶ 24, Exh. U. In
     19    support of this assertion, Defendants appeared to cite to the Panduit factors used in
     20    a lost profits analysis, referencing factors such as “using the alleged infringer’s
     21    profits,” “considering the ‘whole product’ unapportioned from the claimed
     22    infringing part,” and “a showing that it is the patented invention that is driving the
     23    market demand.” Id. However, in the context of this motion to compel discovery,
     24    Defendants are incorrect that these are “gatekeeper thresholds.” See Panduit Corp.
     25    v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1156 (6th Cir. 1978).
     26          The Appeals Court for the Sixth Circuit expressly stated that “[t]o obtain as
     27    damages the profits on sales he would have made absent the infringement, i.e., the
     28    sales made by the infringer, a patent owner must prove: (1) demand for the patented

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL          7
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 11 of 19 Page ID #:3454



      1    product, (2) absence of acceptable noninfringing substitutes, (3) his manufacturing
      2    and marketing capability to exploit the demand, and (4) the amount of the profit he
      3    would have made.” Id. (citations omitted) (emphasis added). In this motion to
      4    compel Foundation’s production of documents, plaintiffs are not required to prove
      5    their damages case. The issue for this dispute, insofar as Plaintiffs can understand
      6    Defendants’ argument, is the relevancy of documents. See generally, Yeh Decl.,
      7    ¶¶ 24-25, Exh. U, Exh. V. Rule 26 states that the “[p]arties may obtain discovery
      8    regarding any nonprivileged matter that is relevant to any party's claim or
      9    defense….” Rule 26 of the Fed. R. of Civ. P. (emphasis added). The test for
     10    relevant evidence states that “[e]vidence is relevant if: (a) it has any tendency to
     11    make a fact more or less probable that it would be without evidence; and (b) the
     12    fact is of consequence in determining the action. Rule 401 of Fed. R. of Evid.
     13    Documents showing job costs reports and profitability for the construction projects
     14    where the EDTTEX piles were installed are relevant to Plaintiffs’ claim for lost
     15    profits because such requested information has a tendency to make Plaintiffs’
     16    damages theory more or less probable that it would be without the evidence, and
     17    Plaintiffs’ damages theory is a fact of consequence in the case. See id.
     18          Defendants also appear to advance this same flawed argument with respect
     19    to Plaintiffs’ damages theory under a reasonable royalty theory. See Yeh Decl., ¶
     20    25, Exh. V. Defendants requested that Plaintiffs “tie a job profit, and a job bid, and
     21    an owner demand for a job, and the component part and ‘but for’ tests you must
     22    meet under Lucent and the other cases.” Id. To the extent that Plaintiffs understand
     23    Defendants, this argument appears to be asking Plaintiffs to prove certain Georgia-
     24    Pacific factors. See id. However, the Georgia-Pacific Court expressly stated that
     25    “[a] comprehensive list of evidentiary facts relevant, in general, to the
     26    determination of the amount of reasonable royalty for a patent license may be
     27    drawn from a conspectus of the leading cases. The following are some of the
     28    factors mutatis mutandis seemingly more pertinent to the issue here: [listing of

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL          8
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 12 of 19 Page ID #:3455



      1    Georgia-Pacific factors omitted].” Georgia-Pacific Corp. v. U.S. Plywood Corp.,
      2    318 F. Supp. 1116, 1120 (S.D.N.Y. 1970). In other words, evidence that falls
      3    within the Georgia-Pacific factors is relevant evidence to be considered for a
      4    reasonable royalty theory. See id; see also listing of relevant Georgia-Pacific
      5    factors, infra. Thus, Defendants’ assertion that the Georgia-Pacific or Panduit
      6    factors are “thresholds” with respect to relevance is incorrect – the Georgia-Pacific
      7    or Panduit factors are thresholds with respect to determining a patentee’s damages
      8    amount or, more generally, proving the patentee’s damages theory. See generally,
      9    Georgia-Pacific Corp., 318 F. Supp. 1116; Panduit Corp., 575 F.2d 1152.
     10          E. The Federal Circuit and other Courts have Considered Such
     11             Requested Information Relevant
     12          The minimum floor for damages in a patent infringement case is a reasonable
     13    royalty. 35 U.S.C. § 284. A reasonable royalty “must be based on the incremental
     14    value that the patented invention adds to the end product.” Exmark Mfg. Co. Inc.
     15    v. Briggs & Stratton Power Prods. Group, LLC, 879 F.3d 1332, 1348 (Fed. Cir.
     16    Dec. 2018) (citing Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed.
     17    Cir. 2014)). In determining that incremental value, the Federal Circuit has held
     18    that in the case of a reasonable royalty analysis, apportionment can be addressed
     19    “by careful selection of the royalty base to reflect the value added by the patented
     20    feature [or] … by adjustment of the royalty rate so as to discount the value of a
     21    product’s non-patented features; or by a combination thereof.”           Id.   Such
     22    apportionment can be performed by evaluating the Georgia-Pacific factors. See id.
     23    at 1348-49; see also Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp.
     24    1116 (S.D.N.Y. 1970). Of course, for these cases to discuss apportionment of
     25    profits, the profit data was already produced. Defendants have not provided a case
     26    where such data was properly withheld.
     27          As applied to this case, plaintiffs are pursuing a reasonable royalty theory
     28    that the construction projects where the Accused Products are installed is the

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL          9
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 13 of 19 Page ID #:3456



      1    appropriate royalty base to reflect the value added by the patented features. See
      2    Exmark, 879 F.3d at 1348 (“using the accused lawn mower sales as the royalty base
      3    is particularly appropriate in this case because the asserted claim is, in fact, directed
      4    to the lawn mower as a whole.”); see also, III(C), supra. The profitability and
      5    revenue of these construction projects is relevant and germane to such an analysis,
      6    as seen, for example, in the following Georgia-Pacific factors:
      7          • Factor 10 (“The nature of the patented invention; the character of the
      8              commercial embodiment of it as owned and produced by the licensor; and
      9              the benefits to those who have used the invention.”)
     10          • Factor 11 (“The extent to which the infringer has made use of the
     11              invention; and any evidence probative of the value of that use”);
     12          • Factor 12 (“The portion of the profit or of the selling price that may be
     13              customary in the particular business or in comparable businesses to allow
     14              for the use of the invention or analogous inventions”); and
     15          • Factor 13 (“The portion of the realizable profit that should be credited to
     16              the invention as distinguished from non-patented elements; the
     17              manufacturing process, business risks, or significant features or
     18              improvements added by the infringer”).
     19    Georgia-Pacific Corp., 318 F. Supp. at 1120. As profitability (and implicitly,
     20    revenue) are expressly considered in the Georgia-Pacific factors, documents
     21    sufficient to show such profitability and revenue are prima facie relevant to the
     22    case. See id.
     23          Moreover, the Federal Circuit implicitly acknowledged that the infringer’s
     24    profit margins are relevant when it held that “an infringer’s net profit margin is not
     25    the ceiling by which a reasonable royalty is capped.” Douglas Dynamics, LLC v.
     26    Buyers Prods. Co., 717 F.3d 1336, 1346 (Fed. Cir. May 2013) (“an infringer’s net
     27    profit margin is not the ceiling by which a reasonable royalty is capped. [citations
     28    omitted]. The infringer’s selling price can be raised if necessary to accommodate
KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL            10
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 14 of 19 Page ID #:3457



      1    a higher royalty rate, and indeed requiring the infringer to do so may be the only
      2    way to adequately compensate the patentee for the use of its technology.”). The
      3    Douglas Dynamics Court still took the infringer’s profits into consideration when
      4    it concluded that “the portion of the profit that can be credited to the infringing
      5    use of the date-picker tool is exceedingly small.” Id. at 1333 (emphasis added).
      6          The Federal Circuit has even extended this analysis to post-hypothetical
      7    negotiation-date use of the infringing products. See Lucent Techs., Inc. v. Gateway,
      8    Inc., 580 F.3d 1301, 1333 (Fed. Cir. Sept. 2009) (“we observed that the
      9    hypothetical negotiation analysis ‘permits and often requires a court to look to
     10    events and facts that occurred thereafter and that could not have been known to or
     11    predicted by the hypothesized negotiators”). The Lucent Court further explained
     12    that “[c]onsideration of evidence of usage after infringement started can, under
     13    appropriate circumstances, be helpful to the jury and the court in assessing whether
     14    a royalty is reasonable.” Id. at 1333-34. Such “quantitative information, assuming
     15    it meets admissibility requirements, ought to be given its proper weight, as
     16    determined by the circumstances of each case.” Id. Thus, Foundation’s documents
     17    showing job costs reports and profit margins of the construction projects where the
     18    EDTTEX piles were used and installed, even those taking place after the date of
     19    the hypothetical negotiation, are relevant to Plaintiffs’ reasonable royalty damages
     20    theory.
     21          The Federal Circuit has also held that profits are relevant to the amount of
     22    the patentee’s damages under a lost profits theory. Kori Corp. v. Wilco Marsh
     23    Buggies and Draglines, Inc., 761 F.2d 649, 655 (Fed. Cir. May 1985) (“evidence
     24    of an infringer’s profits may be relevant to the amount of patentee’s damages
     25    in certain circumstances. Here, where the patentee can establish that he would
     26    have made the sales of the patented products, but for the fact that the infringer made
     27    them, the infringer’s profits were properly looked at for comparison purposes with
     28    the patentee’s proof of his lost profits.”) (emphasis added). The Kori Court further

KPPB LLP   PLAINTIFFS’ MOTION TO COMPEL           11
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 15 of 19 Page ID #:3458



      1    explained that while the patentee’s lost profits are generally the measure of
      2    damages, “under proper circumstances, an infringer’s profits may be considered in
      3    establishing a patent holder’s general damages.” Id. In concluding that plaintiff
      4    was not per se entitled to the infringer’s profits, the Federal Circuit nonetheless
      5    held that “the district court did not err in this case in using [defendant’s] profits to
      6    estimate [plaintiff’s] lost profits.” Id.
      7           Defendants generally argue that Plaintiffs cannot meet the “but for”
      8    requirement. See generally, Yeh Decl., Exh. U, Exh. V. However, as discussed
      9    above, profits are expressly considered in the Panduit four-factor test and are used
     10    to prove the patentee’s lost profits damages theory, and thus are implicitly relevant
     11    evidence. See Panduit Corp. 575 F.2d 1152. Whether Plaintiffs can prove the “but
     12    for” requirement is for a later point in the case (and Plaintiffs disagree with
     13    Defendants arguments in any event). See III(D), supra.
     14           F. Other Considerations
     15           Defendants have previously argued that producing the requested documents
     16    would be “an expense.” Yeh Decl., Exh. V at 3. However, Defendants have
     17    already produced the projected profits for nearly all of the construction projects
     18    requested. See Yeh Decl., Exh. T, FCI-002898 (purporting to show estimated profit
     19    labeled as “MARK UP” for the Lake Merritt 12th Street project); Exh. S, FCI-
     20    002841 (purporting to show estimated profit labeled as “MARK UP” for the Family
     21    Justice Center project); Exh. X, FCI-02288-02289 (purporting to show estimated
     22    profit labeled as “MARK UP” for the MV22 project), Exh. Y, FCI-02964
     23    (purporting to show estimated profit labeled as “MARK UP” for the Lake Merritt
     24    10th Street project); Exh. Z, FCI-01633 (purporting to show estimated profit
     25    labeled as “MARK UP” for the SFO ATCT project); Exh. AA, FCI-02039
     26    (purporting to show estimated profit labeled as “MARK UP” for the SFO Terminal
     27    1 project); Exh. AB, FCI-02771 through FCI-02774 (purporting to show estimated
     28    profit labeled as “MARK UP” for the St. Bernardine (Production Program) project;

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL               12
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 16 of 19 Page ID #:3459



      1    Exh. AC, FCI-02783 through FCI-02793 (purporting to show estimated profit
      2    labeled as “MARK UP” for the 2060 Folsom project. Thus, Plaintiffs do not
      3    believe that production of documents showing job costs reports and actual profits
      4    of these construction projects is an undue burden or not proportional to the case
      5    considering Defendants’ already-produced estimated profits.
      6            To the extent that Defendants assert that the discovery cut-off has already
      7    passed, and that it is too late in the case for additional document production, the
      8    Court’s Scheduling Order Specifying Procedures allows discovery motions to be
      9    brought no later than 30 days after the discovery cut-off deadline. Scheduling
     10    Order       Specifying      Procedures,      Section      1.3      (available      at
     11    https://www.cacd.uscourts.gov/sites/default/files/documents/AG/AD/Scheduling
     12    %20Order%20Specifying%20Procedures.pdf).
     13            Moreover, Plaintiffs served the relevant Requests for Production on March
     14    16, 2018, and Defendants served their responses on May 29, 2018. Yeh Decl., ¶¶
     15    29-30, Exhs. AD, AE. Defendants also had notice that Plaintiffs were requesting
     16    such information when Plaintiffs served their notice for their Rule 30(b)(6)
     17    deposition to defendant Foundation Constructors, Inc. on March 29, 2019. Yeh
     18    Decl., ¶ 34, Exh. AF at 3 (Topic 18 – “Defendant’s finances for each year from
     19    2011 to present. This includes, but is not limited to, Defendant’s annual revenue,
     20    operating costs, and profits and losses). Defendants objected to Topic 18 the
     21    morning of the deposition and did not provide a witness who had knowledge of that
     22    topic. Yeh Decl., ¶ 34, Exh. AG. Defendants have denied Plaintiffs’ requests for
     23    such information and have been the cause of this dispute since at least April of this
     24    year, and thus cannot claim that production of the requested documents is too late.
     25    IV.     CONCLUSION
     26            In meet and confers with defendants, defendants appear to argue generally
     27    that the profit margins and job costs reports of the construction projects where the
     28    Accused Products were used are not relevant to the case because Plaintiffs cannot

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL          13
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 17 of 19 Page ID #:3460



      1    prevail on their theory of damages. Plaintiffs cannot discern that defendants have
      2    provided any legal support for this assertion, except that defendants assert that the
      3    profit margins and job costs reports of the pile tips only is the proper starting point
      4    for any damages theory – an assertion that plaintiffs contest with the case law cited
      5    above. However, whether plaintiffs or defendants ultimately prevail on their
      6    respective damages theories is not at issue here – the issue at hand is whether such
      7    information requested is relevant such that it falls within the scope of discovery.
      8    The Georgia-Pacific factors and Panduit factors expressly consider profitability
      9    information as cited above. The plain language of the asserted claims directly
     10    mirrors the scope of work of the construction projects where the EDTTEX piles are
     11    installed. Therefore, this information has a tendency to make plaintiffs’ damage
     12    theory more or less probable than it would be without the evidence, and is of
     13    consequence in determining the action.
     14          Whether the value of the construction project or the value of the pile tips
     15    alone is the correct royalty base to be used in a Georgia-Pacific factor evaluation
     16    and whether plaintiffs can satisfy the Panduit factor test is a matter for the parties
     17    to prove later at trial. It cannot be the case that plaintiffs prevail on their argument
     18    that the correct royalty base is the value of the construction project, only to be
     19    unable to prove the remainder of their reasonable royalty theory under a Georgia-
     20    Pacific factor analysis because the evidence needed to perform such an analysis
     21    was previously deemed not relevant to the case. The same is true of Plaintiffs’ lost
     22    profits theory under a Panduit factor analysis. It cannot also be the case that
     23    Defendants are the arbiters of making such a determination of relevancy based
     24    solely on Defendants’ belief that Plaintiffs will not prevail on their damages theory.
     25          Based on the foregoing, Plaintiffs request that the Court compel production
     26    of Foundation’s documents showing job costs reports and profits of construction
     27    projects where the EDTTEX piles were used and installed.
     28    Dated: July 29, 2019                     Respectfully submitted,

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL           14
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 18 of 19 Page ID #:3461



      1                                     KPPB LLP
      2                                     By: /s/ Mark Yeh
      3                                         Joel A. Kauth
                                                Mark Yeh
      4
                                            Attorneys for Plaintiffs Steve Neville,
      5                                     Substructure Support, Inc., and TDP
                                            Support, Inc.
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

KPPB LLP   PLAINTIFFS’ MOTION TO COMPEL     15
Case 5:17-cv-02507-AG-AGR Document 67 Filed 07/29/19 Page 19 of 19 Page ID #:3462



      1                             CERTIFICATE OF SERVICE
      2          I hereby certify that a true and correct copy of the following documents has
      3    been served upon all counsel of record on July 29, 2019, via the Court’s ECF
      4    Filing System:
      5              • Plaintiffs’ Notice of Motion and Motion to Compel Defendants’
      6                 Document Production
      7              • Declaration of Mark Yeh in Support of Plaintiffs’ Motion to Compel
      8                 Defendants’ Document Production
      9              • Proposed Order Granting Plaintiffs’ Motion to Compel
     10          I declare under penalty of perjury under the laws of the State of California
     11    that the foregoing is true and correct.
     12          Executed on July 29, 2019, at Anaheim, California.
     13
     14
     15                                              By: /s/ Mark Yeh
     16                                                   Mark Yeh
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

KPPB LLP    PLAINTIFFS’ MOTION TO COMPEL             16
